Citation Nr: 1230783	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-16 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total disability evaluation based on hospitalization and treatment for a service-connected disability in excess of 21 days.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2006, a hearing was held before a Decision Review Officer (DRO) at the VARO.  The transcript of the hearing is in the claims folder.  Review of the transcript shows that the DRO conducting the hearing explained fully the issues and suggested the submission of additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2011).  

The case was previously before the Board in July 2011, when it was determined that new and material evidence had been received to reopen claims for service-connection for PTSD and lupus.  The claims were remanded to request additional information from the Veteran, have her examined, obtain medical opinions, and readjudicate the claims.  In August 2011, the agency of original jurisdiction (AOJ) notified the Veteran of the additional evidence needed from her.  The Veteran was examined and medical opinions obtained in November 2011.  The case was readjudicated by the AOJ in December 2011 and returned to the Board.  

In March 2012, the Board reviewed the development and noted that communications to the Veteran were apparently sent to the wrong address.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was also noted that the claim for service-connection for lupus was meant to include the Veteran's autoimmune disorder by whatever diagnosis.  The issue was expanded to entitlement to service-connection for an autoimmune or blood coagulation disorder, to include lupus or other disorder requiring anticoagulant therapy.  The case was again remanded for notice to the Veteran requesting information from her, medical examinations and opinions, and readjudictaion.  The requested notice was mailed to the proper address in March 2012.  Examinations were conducted and medical opinions obtained in June 2012.  The claims were readjudicated in June 2012.  Inasmuch as the requested development has been substantially completed, the Board proceeds with its review of the appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The March 2012 Board remand resulted in the AOJ granting service-connection for antiphospholipid (APL) syndrome (also claimed as lupus) in June 2012.  A phospholipid is any lipid that contains phosphorus, including those with a glycerol backbone (phosphoglycerides and plasmalogens) or a backbone of sphingosine or related substance (sphingomyelins).  Phospholipids are the major form of lipid in all cell membranes.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1284 (28th ed., 1994).  The notice letter, sent in June 2012, notified the Veteran of how VA determines ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no record of the Veteran disagreeing with these downstream issues.  Therefore, there are no issues before the Board concerning the claim for service connection for an autoimmune or blood coagulation disorder, to include lupus or other disorder requiring anticoagulant therapy.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The record appears to be incomplete.  The service treatment records consist of only the entrance and separation examination reports and podiatry records for March and April 1978.  There are several indicators that additional service treatment records are available.  The Veteran completed her active service in April 1978 and promptly filed a claim.  In August 1978, the RO requested the Veteran's service treatment records and in September 1978, received copies of the entrance and separation examinations.  However, at that time, it could take as much as a year for a veteran's service treatment records to reach the records center.  So, a response only 5 months after service cannot be considered complete.  Further, the January 1978 separation examination provides an extensive list of health problems in service, so extensive records should exist.  Also, in November 1978, the RO wrote to the Veteran's reserve unit asking for her service treatment records and stating that they would be returned to the unit as soon as possible.  This, of course, raises the possibility that her records were returned to her reserve unit.  Under these circumstances, attempts should be made to obtain and consider the Veteran's complete service treatment records.  

It also appears that there may be relevant private records that have not been obtained.  The Veteran has reported having psychiatric treatment and treatment for "strokes" before beginning treatment at VA facilities.  Attempts should be made to assist her in obtaining these records.  

Since the recent medical opinion was based on what may be an incomplete record, if additional records are obtained, the opinion should be updated.  

Considering the claim for an acquired psychiatric disorder, some VA clinical records indicate that the Veteran has dementia due to her APL syndrome, while other records indicate that organic factors play little or no role in her mental problems.  A July 1999 psychology consult included extensive testing and found evidence of cognitive impairment consistent with vascular dementia.  A May 2000 psychology consult with testing showed she continued to manifest cognitive dysfunction.  A January 2002 psychology consult also included extensive testing and concluded that her deficits were consistent with a diagnosis of dementia.  In a May 2000 VA mental health therapy note it was reported that the Veteran had cognitive deficits secondary to APL.  Similar information linking cognitive deficits and APL is found in notes dated later in May 2000 and in July 2000.  On the other hand, the Veteran had a neuropsychological consult in December 2002 with extensive testing.  That examiner concluded that while the Veteran's deficits might represent a precursor to dementia, dementia was not a compelling diagnosis at that time.  Inasmuch as service-connection has recently been granted for the APL syndrome, the AOJ should readjudicate its role in the Veteran's mental problems and that decision should be based on a current medical examination and opinion.  

The claim for a temporary total disability evaluation based on hospitalization and treatment for a service-connected disability in excess of 21 days is inextricably intertwined with the claim for service-connection for a psychiatric disorder and further action on this claim must be deferred at the present time.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete releases identifying all health care providers who treated her for mental problems before she began VA treatment.  This should include both hospitals, including those who treated her for "stroke," and any outpatient mental health care.  Thereafter, the AOJ should ask the identified health care providers for a complete copy of their medical records for the Veteran.  All records obtained should be associated with the claims folder.  

2.  The AOJ should request from the National Personnel Records Center, or other records depository, the Veteran's complete service treatment records.  

3.  If records are obtained in accordance with the above, they should be associated with the claims folder and the claims folder should be referred to the examiner who conducted the June 2012 VA mental examination for an addendum opinion.  If that examiner is not available, a similarly qualified psychologist or psychiatrist can provide the opinion.  If further examination is needed, it should be scheduled.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

a.  Is it at least as likely as not that the Veteran incurred an in-service personal assault(s)?  The examiner is again directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.  

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service, was first manifested during her service, results from a verified stressor incurred during that service, or increased in severity during service? 

4.  Whether additional medical records are obtained or not, the claims folder should be referred to a psychiatrist, that is a medical doctor specializing in mental disorders, not a psychologist or social worker, for an opinion as to the impact of the service-connected APL syndrome on the Veteran's mental status.  If an examination or other tests or studies are needed to respond to the following they should be done.  

a.  What are, at least as likely as not, the mental complications of the service-connected APL syndrome?  Please explain.  

b.  Is it at least as likely as not that the Veteran had a stroke or strokes due to her service-connected APL syndrome?  Please explain.  

c.  Is it at least as likely as not that the Veteran has dementia due to her service-connected APL syndrome?  Please explain.  

d.  Is it at least as likely as not that the service-connected APL syndrome required the Veteran's hospitalization at a VA facility between August 10, 2003 and September 26, 2003?  Please explain.    

5.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

